Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges the applicant's submission of the amendment dated 8/19/2022.  At this point claims 1, 3, 5-13, 15, 17-24 and 26 are pending in the instant application.


	REASONS FOR ALLOWANCE
Claims 1, 3, 5-13, 15, 17-24 and 26 are allowed.
The prior art of record including the disclosure of Chatterjee generally teaches  teaches maintaining intermediate storage information (i.e. hash table) and flushing/persisting the intermediate storage information at a later time, while the prior ort of Jenne teaches performing the operation when the intermediate storage information reaches a predetermined size. Additionally, Kumano teaches a storage system that utilizes a hash mapping table (storage space information) which includes a correspondence between hashes and blocks of a physical storage device. However, none of the prior art of record anticipates nor renders obvious the claim limitations directed towards updating/including/incorporating additional section units comprising actual, yet to be processed data into the linked list structure comprising a linked list of header units..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	CONCLUSION
	Directions of Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN BERTRAM whose telephone number is (571)270-1377.  The examiner can normally be reached on M-F 8:30-5MNT.

Important Note
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
	/RYAN BERTRAM/            Primary Examiner, Art Unit 2137